___________

                                     No. 96-1878
                                     ___________

Randall S. Whitmore,                     *
                                         *
              Appellant,                 *
                                         *
     v.                                  *   Appeal from the United States
                                         *   District Court for the
James Martin Davis; Dolan,               *   District of Nebraska.
Davis and Gleason, a Law Firm;           *
Thomas A. Gleason; Daniel G.             *         [UNPUBLISHED]
Dolan,                                   *
                                         *
              Appellees.                 *


                                     ___________

                        Submitted:   October 1, 1996

                            Filed:   October 7, 1996
                                     ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Randall S. Whitmore appeals from the District Court's1 judgment
dismissing his legal malpractice action as time-barred.            Having reviewed
the record and the parties' briefs, we conclude the judgment of the
District Court was correct.     Accordingly, we affirm.    See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Warren K. Urbom, United States District Judge
for the District of Nebraska.